               Case 1:21-cv-06456-JPC Document 7 Filed 09/07/21 Page 1 of 1

                                               Caroline H. Bullerjahn                   Goodwin Procter LLP
                                               +1 617 570 1359                          100 Northern Avenue
                                               CBullerjahn@goodwinlaw.com               Boston, MA 02210

                                                                                        goodwinlaw.com
                                                                                        +1 617 570 1000


September 3, 2021



VIA ECF

Honorable John P. Cronan
United States District Court Southern District of New York
500 Pearl Street, Courtroom 12D
New York, NY 10007

Re:    Weir v. Aerpio Pharmaceuticals, Inc. et al., No. 1:21-cv-06456-JPC (S.D.N.Y.) -
       Request for Adjournment of Initial Pretrial Conference

Dear Judge Cronan:

We represent all Defendants in the above-referenced private securities lawsuit. Defendants respectfully
request adjournment of the September 14, 2021 (12:00 p.m.) initial pretrial conference in this matter, as
well as the September 7, 2021 deadline to file a joint letter and proposed case management plan.
Defendants have not yet been served with the complaint. If and when they are served, Defendants intend
to file a pre-motion letter seeking leave to file a motion to dismiss the complaint in full, in which case the
parties will discuss a proposed briefing schedule for such a motion. In light of the incipient nature of this
case and contemplated next steps, Defendants request that the initial conference be adjourned.

All parties consent to this request for adjournment. This is the first request for adjournment from any
party in this matter. Defendants are filing a similar request in the related case also scheduled for a
conference on September 14, Komurke v. Aerpio Pharmaceuticals, et al., No. 1:21-cv-05686-JPC
(S.D.N.Y.).

Wherefore, Defendants request that the Court adjourn the initial pretrial conference in this matter.


Respectfully Submitted,

/s/ Caroline H. Bullerjahn
Caroline H. Bullerjahn                              The initial pretrial conference, proposed case
Counsel for Defendants                              management plan, and joint letter deadlines
                                                    are adjourned sine die.
cc:    Counsel of record (by ECF)
                                          SO ORDERED.                       _____________________
                                          Date: September 7, 2021              JOHN P. CRONAN
                                          New York, New York                United States District Judge
